PRECEDENTIAL


    UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
                 ____________


                  No. 11-4478
                 ____________


         DAMIAN ANDREW SYBLIS,
                            Petitioner


                       v.


ATTORNEY GENERAL OF THE UNITED STATES,
                             Respondent
                 ____________


         On Petition for Review from an
    Order of the Board of Immigration Appeals
           (Board No. A087-154-613)
 Immigration Judge: Honorable Walter A. Durling
                 ____________


            Argued February 18, 2014
 Before: FISHER, JORDAN and SCIRICA, Circuit Judges.


                  (Filed: August 18, 2014 )



Ryan A. Muennich, Esq. (Argued)
Muennich & Bussard
30 Vesey Street
16th Floor
New York, NY 10007
                 Counsel for Appellant
Nancy Morawetz, Esq.
Washington Square Legal Services, Inc.
Immigrant Rights Clinic
245 Sullivan Street
5th Floor
New York, NY 10012


Jayashri Srikantiah, Esq.
Stanford Law School
Mills Legal Clinic, Immigrants' Rights Clinic
559 Nathan Abbott Way
Stanford, CA 94305
                 Counsel for Amicus
Anthony P. Nicastro, Esq. (Argued)
United States Department of Justice
Office of Immigration Litigation




                              2
450 5th Street, N.W.
Washington, DC 20001


Thomas W. Hussey, Esq.
Eric H. Holder, Jr., Esq.
Sharon M. Clay, Esq.
United States Department of Justice
Office of Immigration Litigation, Civil Division
P.O. Box 878
Ben Franklin Station
Washington, DC 20044
                Counsel for Respondent


                        ____________


                 OPINION OF THE COURT
                        ____________



FISHER, Circuit Judge.
     This appeal arises from the entry of an order of
removal under 8 U.S.C. § 1227(a)(1)(B).1 An Immigration

       1
        8 U.S.C. § 1227(a)(1)(B) renders deportable "[a]ny
alien who is present in the United States in violation of this
chapter or any other law of the United States, or whose
nonimmigrant visa (or other documentation authorizing
admission into the United States as a nonimmigrant) has been
revoked under section 1201(i) of this title."




                              3
Judge ("IJ") found petitioner removable and ineligible for
cancellation of removal, and the Board of Immigration
Appeals ("BIA") affirmed. Petitioner concedes removability
under § 1227(a)(1)(B), but contests the adverse determination
of his eligibility for cancellation of removal. Because
petitioner has failed to meet his statutorily prescribed burden
of demonstrating eligibility for relief from removal, we will
affirm.
             I. Facts & Procedural Background
       Petitioner Damian A. Syblis, a native and citizen of
Jamaica, entered the United States on May 9, 2000 as a non-
immigrant visitor. Pursuant to his visa status, Syblis was
authorized to remain in the United States for a temporary
period not to exceed three months. Despite this limitation, he
remained in the United States beyond three months without
seeking additional authorization.
       Syblis's contact with the law began on July 31, 2004,
when he was charged with possession of marijuana, in
violation of Va. Code Ann. § 18.2-250.1. The charges were
later amended, for unknown reasons, to possession of drug
paraphernalia, in violation of Va. Code Ann. § 54.1-3466. He
was convicted on November 30, 2004 of the amended charge.
On March 27, 2008, in a matter unrelated to the 2004
incident, Syblis was convicted of possession of marijuana, in
violation of Va. Code Ann. § 18.2-250.1.
      Thereafter, on July 19, 2010, the United States
Department of Homeland Security initiated removal
proceedings against Syblis, charging him with removability
pursuant to 8 U.S.C. § 1227(a)(1)(B) for overstaying his visa




                              4
authorization, and pursuant to 8 U.S.C. § 1227(a)(2)(B)(i)2
for his paraphernalia and marijuana convictions. Appearing
before an IJ on April 14, 2011, Syblis conceded removability
on the grounds that he had overstayed his visa; however, he
contested his removability on the grounds that he was
convicted of an offense relating to a controlled substance.
During that time, Syblis also renewed a previous application
for an adjustment of status, pursuant to 8 C.F.R. §
245.2(a)(5)(ii), and requested a waiver of criminal
inadmissibility grounds, pursuant to 8 U.S.C. § 1182(h).3
       On June 16, 2011, the IJ considered Syblis's controlled
substances arguments to determine his eligibility under 8
U.S.C. § 1182(h). The IJ concluded that both of Syblis's
convictions – for possession of drug paraphernalia and
possession of marijuana – related to "controlled substances"




       2
           Section 1227(a)(2)(B)(i) of Title 8 of the United
States Code renders deportable "[a]ny alien who at any time
after admission has been convicted of a violation of . . . any
law or regulation . . . relating to a controlled substance (as
defined in section 802 of Title 21), other than a single offense
involving possession for one's own use of 30 grams or less of
marijuana . . . .").
        3
          Under 8 U.S.C. § 1182(h), the "Attorney General
may, in his discretion, waive [a finding of inadmissibility] as
it relates to a single offense of simple possession of 30 grams
or less of marijuana . . . ."




                               5
for purposes of 8 U.S.C. § 1182(a)(2)(A)(i)(II).4 Because
Syblis had two convictions that related to controlled
substances, instead of only one, the IJ found him ineligible
for a waiver of criminal inadmissibility under 8 U.S.C. §
1182(h). The IJ pretermitted Syblis's application for an
adjustment of status, and ordered him removed from the
United States to Jamaica.
        Syblis appealed the IJ's determination of ineligibility to
the BIA. Because Syblis conceded removability under 8
U.S.C. § 1227(a)(1)(b), the BIA declined to reach the merits
on his challenge to the IJ's decision to sustain the removal
charge concerning 8 U.S.C. § 1227(a)(2)(B)(i). In analyzing
the IJ's denial of Syblis's request for relief, the BIA first
observed that Syblis had the burden of demonstrating his
eligibility for relief under the waiver statute. It then
acknowledged that Va. Code Ann. § 54.1-3466 punished
paraphernalia offenses potentially related to controlled
substances included within the Controlled Substances Act
(the "CSA"), such as methamphetamine, cocaine, heroin, and
opium-substances, and those not included within the CSA,
such as those recognized by the official United States
Pharmacopoeia National Formulary. The BIA based its
ultimate conclusion on the fact that Syblis had not
"meaningfully demonstrated" that his conviction fell into the
latter category. (App. at 5). Because Syblis's convictions –
both the paraphernalia offense and the marijuana offense –

       4
         8 U.S.C. § 1182(a)(2)(A)(i)(II) renders inadmissible
"any alien convicted of, or who admits having committed, or
who admits committing acts which constitute the essential
elements of . . . a violation of (or a conspiracy or attempt to
violate) any law or regulation . . . relating to a controlled
substance (as defined in section 802 of Title 21)."




                                6
appeared to relate to controlled substances, and Syblis had not
made any specific proffer otherwise, the BIA affirmed the IJ's
conclusion that he was statutorily ineligible for a waiver of
inadmissibility under 8 U.S.C. § 1182(h).
      This timely petition for review followed.
           II. Jurisdiction & Standard of Review
        The BIA had jurisdiction to review the IJ's order of
removal under 8 C.F.R. § 1003.1(b)(3).          This Court's
                                              5
jurisdiction arises under 8 U.S.C. § 1252(a).
        "When the BIA issues its own decision on the merits,
rather than a summary affirmance, we review its decision, not
that of the IJ." Pieschacon-Villegas v. Att'y Gen., 671 F.3d
303, 310 (3d Cir. 2011). "We review legal determinations de
novo, subject to the principals of deference articulated in
Chevron v. Natural Resources Defense Council, 467 U.S.
837, 844 (1984)." Id.
                        III. Analysis
        "An alien applying for relief or protection from
removal has the burden of proof to establish that the alien []
satisfies the applicable eligibility requirements." 8 U.S.C.
§ 1229a(c)(4)(A)(i); see Jean-Louis v. Att'y Gen., 582 F.3d
5
          While jurisdiction to review removal orders issued
against noncitizens convicted of certain crimes is generally
precluded by 8 U.S.C. § 1252(a)(2)(C), this jurisdiction
stripping only applies where the noncitizen is found to be
removable on the basis of the criminal conviction. The
jurisdiction-stripping provision does not apply in the instant
context, however, because the BIA affirmed the IJ's decision
only as to Syblis's removability based upon the overstay
statute.




                              7
462, 464 n.2 (3d Cir. 2009) ("An alien bears the burden of
establishing his eligibility for discretionary cancellation of
removal."). "If the evidence indicates that one or more of the
grounds for mandatory denial of the application for relief may
apply, the alien shall have the burden of proving by a
preponderance of the evidence that such grounds do not
apply." 8 C.F.R. § 1240.8(d).
        As previously noted, § 1182(a)(2)(A)(i)(II) renders
inadmissible "any alien convicted of . . . a violation of . . . any
law or regulation . . . relating to a controlled substance (as
defined in section 802 of Title 21)."               8 U.S.C. §
1182(a)(2)(A)(i)(II). And § 1182(h) provides for a waiver of
that finding of inadmissibility, where the alien has been
convicted of only "a single offense of simple possession of 30
grams or less of marijuana." 8 U.S.C. § 1182(h) (emphasis
added). Here, Syblis has two convictions that potentially
relate to controlled substances under § 1182(a)(2)(A)(i)(II) –
his conviction for possession of drug paraphernalia under Va.
Code Ann. § 54.1-3466 and his conviction for possession of
marijuana under Va. Code Ann. § 18.2-250.1. He has chosen
to argue that Va. Code Ann. § 54.1-3466 does not relate to
controlled substances under § 1182(a)(2)(A)(i)(II). If Syblis
is correct, he may be eligible for a waiver of inadmissibility
under § 1182(h) because he will have only been convicted of
one law relating to a controlled substance.6
       We are thus faced with the question of whether Syblis
has adequately met his burden of demonstrating his eligibility
for relief. To meet this burden, Syblis must affirmatively
demonstrate either: (1) that Va. Code Ann. § 54.1-3466 is not
       6
         Syblis would still need to demonstrate that his
November 30, 2004 conviction for possession of marijuana
involved 30 grams or less of marijuana.




                                8
a law relating to a controlled substance; or (2) that the
controlled substance involved in his conviction was not
defined by federal law. See Rojas v. Attorney General, 728
F.3d 203, 209 (3d Cir. 2013) (en banc) (analyzing a
substantively identical statute to determine the government's
burden in a removal proceeding).7
       In his petition for review, Syblis argues that he has met
this burden.8 He argues that Va. Code Ann. § 54.1-3466
cannot relate to controlled substances because the range of
behavior targeted by the statute covers controlled drugs and

       7
           In Rojas, we analyzed a statute substantively
identical to the one at issue in this case. There, the
government instituted removal proceedings against Rojas, a
noncitizen, under 8 U.S.C. § 1227(a)(2)(B)(i), which rendered
deportable "any alien who at any time after admission has
been convicted of a violation of . . . any law or regulation . . .
relating to a controlled substance (as defined in section 802 of
Title 21) . . .." Rojas, 728 F.3d at 205. Given the language of
the statute, we determined that, in order for the government to
meet its burden, it had to establish that Rojas: (1) "is an alien
(2) who at any time after entering the country violated or
attempted to violate a law relating to a controlled substance
and (3) that the controlled substance is defined as such by
federal law." Id. at 209. We apply here the same
construction to the substantively identical language found in 8
U.S.C. § 1182(a)(2)(A)(i)(II).
        8
          Syblis initially based his entire argument on the
assumption that resolution of this case required resort to
either the formal categorical approach or the modified
categorical approach.        However, at oral argument, he
conceded that, in light of our recent decision in Rojas, those
arguments are no longer valid.




                                9
not controlled substances. Syblis finds this to be a key
distinction, as the statute defines the terms "drug" and
"controlled substances" separately. Because, as he sees it,
Va. Code Ann. § 54.1-3466 does not relate to controlled
substances, Syblis contends that our inquiry is at an end, and
our Court need not reach the question of whether the
controlled substance involved in his conviction was defined
by federal law. Alternatively, however, he argues that, if we
conclude that Va. Code Ann. § 54.1-3466 does meet the
"relating to" portion of the analysis, he has still met his
burden because his record of conviction is silent as to the type
of substance involved in his offense.
                                A.
        We begin with a discussion of whether Va. Code Ann.
§ 54.1-3466 relates to "controlled substances" for purposes of
8 U.S.C. § 1182(a)(2)(A)(i)(II). In Rojas, we acknowledged
"a parallel but distinct line of cases . . . developed to address
situations in which the relevant federal conduct is presented
not as a generic, unitary crime but as a conviction 'relating to'
other crimes or objects." 728 F.3d at 217. Analysis of those
cases does not require a strict element-by-element match
between the federal and state statutes as required by the
categorical approach.9 See id. at 217 n.15 (noting that many
cases deciding whether a statute "relates to" controlled
substances involve statutes of conviction that have no exact
federal analog, making impossible the comparison of
elements that the categorical approach requires). Rather, "the
       9
          The categorical approach is typically "used to
ascertain whether a prior conviction 'fits' the definition of a
generic federal predicate offense for purposes of certain
immigration or sentencing consequences." Rojas, 728 F.3d at
214.




                               10
inquiry focuses on the nature of the defendant's conviction,
and whether it 'stand[s] in relation,' 'pertain[s],' has 'bearing of
concern,' or 'refer[s]' to the object or crime of comparison."
Id. at 217 (quoting Desai v. Mukasey, 520 F.3d 762, 764 (7th
Cir. 2008)). This inquiry hones in on the expansive scope
generally accorded the "relating to" language. See, e.g.,
Mizrahi v. Gonzales, 492 F.3d 156, 159 (2d Cir. 2007)
("Congress's use of the phrase 'relating to' in federal
legislation generally signals its expansive intent."); Denis v.
Atty. Gen., 633 F.3d 201, 212 (3d Cir. 2011) (applying the
phrase "relating to" broadly); Luu-Le v. INS, 224 F.3d 911,
915 (9th Cir. 2000) (observing that the Ninth Circuit has
previously construed the "relating to" language broadly).
        In order to determine whether Va. Code Ann. § 54.1-
3466 relates to controlled substances for purposes of §
1182(a)(2)(A)(i)(II), we must, therefore, "survey the
interrelationship between" Va. Code Ann. § 54.1-3466 and
federally-defined controlled substances, "and apply the phrase
relating to broadly, seeking a logical or causal connection."
Denis, 633 F.3d at 212 (alteration in original) (internal
quotation marks and citations omitted). We find that this test
is easily met here.
       The statute specifically states:
               . . . [I]t shall be a misdemeanor
               for any person to possess or
               distribute                controlled
               paraphernalia which shall mean a
               hypodermic syringe, needle or
               other          instrument         or
               implementation or combination
               thereof      adapted     for     the
               administration      of    controlled




                                11
              dangerous       substances        by
              hypodermic injections . . . . under
              circumstances which reasonably
              indicate an intention to use such
              controlled    paraphernalia      for
              purposes         of        illegally
              administering any controlled drug,
              or gelatin capsules, glassine
              envelopes or any other container
              suitable for the packaging of
              individual quantities of controlled
              drugs in sufficient quantity to and
              under     circumstances       which
              reasonably indicate an intention to
              use any such item for the illegal
              manufacture, distribution, or
              dispensing of any such controlled
              drug.


Va. Code Ann. tit. 54.1 - 3466 (emphasis added). The statute
defines "controlled substance" as any "drug, substance, or
immediate precursor in Schedules I through VI . . . .," listing,
for example, methamphetamine, cocaine, heroin, peyote, and
opium-substances. See Va. Code Ann. tit. 54.1 – 3401, §§
3446-55. The substances listed in Schedules I through VI are
covered, at least in part, by the CSA.
       Syblis argues, however, that the "underlying element"
of Va. Code Ann. § 54.1-3466 refers to only the use of
controlled drugs and not controlled substances. (Petitioner's
Opening Br. at 9). It is on this distinction that Syblis bases
his argument that Va. Code Ann. § 54.1-3466 does not relate




                              12
to controlled substances. He directs our attention to the fact
that the term "drug" is defined separately in the statute as:
              (i)    articles       or     substances
             recognized in the official United
             States Pharmacopoeia National
             Formulary              or        official
             Homeopathic Pharmacopoeia of
             the United States, or any
             supplement to any of them; (ii)
             articles or substances intended for
             use in the diagnosis, cure,
             mitigation,          treatment,        or
             prevention of disease in man or
             animals;       (iii)      articles     or
             substances, other than food,
             intended to affect the structure or
             any function of the body of man
             or animals; (iv) articles or
             substances intended for use as a
             component of any article specified
             in clause (i), (ii), or (iii); or (v) a
             biological product.


Va. Code Ann. tit. 54.1 – 3401. He argues that this definition
of the term "drug" mirrors the language of a statute we
examined in Borrome v. Attorney General, 687 F.3d 150, 163
(3d Cir. 2012), where we concluded that certain provisions of
the statute did not relate to controlled substances. Syblis
argues that we should reach the same conclusion here. We
disagree. This case concerns neither the same situation nor
the same statute as in Borrome. There, we examined the
Food, Drug, and Cosmetic Act (the "FDCA") to determine




                                13
whether it was a law relating to controlled substances. A
significant point of distinction here is that the FDCA is not a
drug paraphernalia statute. On that point alone we are
justified in disregarding that case for purposes of our analysis.
        We decline to dismiss Borrome so quickly, however,
as that case brings to the forefront major flaws in Syblis's
argument. Despite Syblis's contentions, the fact that the
remaining portion of Va. Code Ann. § 54.1-3466 refers to
"drugs" bears little on our analysis as to whether the statute
"'stand[s] in relation,' 'pertain[s],' has 'bearing of concern,' or
'refer[s]' to" controlled substances. Rojas, 728 F.3d at 217
(quoting Desai, 520 F.3d at 764). We made this point in
Borrome:
              [A] law need not require for its
              violation the actual involvement
              of a controlled substance in order
              to relate to a controlled substance.
              If Congress wanted a one-to-one
              correspondence between the [laws
              of conviction] and the federal
              CSA, it would have used a word
              like "involving" instead of
              "relating to" . . . . In this vein, the
              BIA and several of our sister
              Courts of Appeals have held that a
              law prohibiting the possession or
              use of drug paraphernalia is a law
              relating to a controlled substance.
687 F.3d at 160 (alterations and internal quotation marks
omitted). Syblis's construction of Va. Code Ann. § 54.1-3466
cuts too narrowly for purposes of the "relating to" analysis




                                14
and, rather than construe the language of the statute broadly,
invites us to revert back to the element-by-element analysis
that we rejected in Rojas. 728 F.3d at 215 (stating that the
formal categorical approach would not apply to a "relating to"
inquiry). We decline that invitation.
        The basis for our conclusion in Borrome further
demonstrates the error in Syblis's arguments. We concluded
"that the FDCA prohibits 'countless activities that are
completely unconnected to controlled substances'" and that
"the connection between the substances listed in the CSA and
those at issue in the FDCA was 'not at all evident from the
face of [the statute].'" Rojas, 728 F.3d at 218 (quoting
Borrome, 687 F.3d at 162). That is clearly not the case here.
Va. Code Ann. § 54.1-3466 is plainly intended to criminalize
behavior involving the possession or distribution of various
substances – at least some of which are covered by the federal
schedules of controlled substances.             This point is
demonstrated by the statute's use of the term "controlled
substances" and its coinciding definition. Further, the statute
makes clear that an object is not "controlled paraphernalia"
unless it is in some way linked to substances. Indeed, the
statute painstakingly describes the circumstances and intent
that must be present in order for a conviction to be obtained
under the statute, all of which relate to the production or use
of substances that, again, are covered in part by the federal
schedules of controlled substances. On this basis, we are
satisfied that Va. Code Ann. § 54.1-3466 is sufficiently
connected to controlled substances so as to be "related to"
controlled substances for purposes of § 1182(a)(2)(A)(i)(II).
See Luu-Le, 224 F.3d at 915 ("Although the definition of
'drug' . . . does not map perfectly the definition of 'controlled




                               15
substance' . . . in our opinion [the statute] is clearly a law
'relating to' a controlled substance.'").10
                               B.
        Because Va. Code Ann. § 54.1-3466 relates to
controlled substances for purposes of § 1182(a)(2)(A)(i)(II),
Syblis must prove that the substance involved in his
conviction was not defined by federal law in order to be
eligible for relief. Rojas, 728 F.3d at 209. Syblis faces an
additional hurdle at the outset, however, because his record of
conviction is inconclusive as to the specific substance
involved. Our inquiry thus compels us to determine whether
an inconclusive record of conviction is sufficient to satisfy a
noncitizen's burden to demonstrate eligibility for relief from
removal. For our Court, this question is a matter of first
impression.



       10
           Syblis also contends that if we were to read the
"controlled drugs" requirement in the Virginia statute as
"controlled substances," we would render meaningless other
words in the statutory language. We reject this contention.
We are not reading "controlled drugs" as "controlled
substances." As our analysis indicates, the statute refers to
both "drugs" and "controlled substances." Further, the
portion of the statute to which Syblis directs our attention,
Va. Code Ann. tit. 18.2-265.3, which he claims is the actual
statute under which individuals are charged for paraphernalia
related to controlled substances, is unhelpful to his position as
well. That statute, which punishes "person[s] who sell[] or
possess[] with intent to sell drug paraphernalia," criminalizes
a completely different act – the sale of, or intent to sell, drug
paraphernalia.




                               16
       Five other Courts of Appeals have addressed this issue.
The Fourth, Seventh, Ninth, and Tenth Circuits have held that
an inconclusive record is insufficient to satisfy a noncitizen's
burden of proving eligibility for discretionary relief. See
Sanchez v. Holder, -- F.3d --, 2014 WL 3329186, at *6 n.6
(7th Cir. July 9, 2014) (noting that if, in the relief context,
"the analysis has run its course and the answer is still unclear,
the alien loses by default"); Young v. Holder, 697 F.3d 976,
990 (9th Cir. 2012) (en banc) (relying on the "statutorily
prescribed burden of proof" to conclude that a noncitizen
cannot carry his burden of demonstrating eligibility for
discretionary relief by merely establishing that record of
conviction is inconclusive), overruling Sandoval-Lua v.
Gonzales, 499 F.3d 1121 (9th Cir. 2007) (concluding that an
inconclusive record of conviction satisfies a noncitizen's
burden of establishing eligibility for discretionary relief);
accord Salem v. Holder, 647 F.3d 111, 116 (4th Cir. 2011);
Garcia v. Holder, 584 F.3d 1288, 1290 (10th Cir. 2009).
Each case relies heavily on the statutorily prescribed burden-
shifting scheme associated with removal proceedings.
        The Fourth Circuit, for example, explained that it is the
alien's burden to prove by a preponderance of the evidence
that the inadmissibility ground "do[es] not apply." Salem,
647 F.3d at 115 (emphasis added). With an inconclusive
record of conviction, "[i]t is equally likely that [the
noncitizen] was convicted of [the federal crime] as it is that
he was not." Id. at 117. The Tenth Circuit added that, "[t]he
fact that [the noncitizen] is not to blame for the ambiguity
surrounding his criminal conviction does not relieve him of
his obligation to prove eligibility for discretionary relief."
Garcia, 584 F.3d at 1290. On that basis, those courts have
concluded that the noncitizen cannot meet his or her burden
where the record is inconclusive.




                               17
       The only court to conclude otherwise is the Second
Circuit, which employed the categorical approach to hold that
presentation of an inconclusive record of conviction satisfies
a noncitizen's burden to demonstrate that he has not been
convicted of an aggravated felony. See Martinez v. Mukasey,
551 F.3d 113, 121-22 (2d Cir. 2008). The court placed
significant emphasis on the statute's use of the word
"conviction," and focused on the practical difficulties
presented by failure to confine the relief inquiry in
accordance with strictures of the categorical approach. Id. at
122. We have already determined above that the categorical
approach does not apply to the case before us today. It is,
therefore, unnecessary for us to reconcile that approach with
the language of the statute at issue here. A more noteworthy
distinction between the Second Circuit's decision and that of
the Fourth, Ninth, Seventh, and Tenth Circuits, however, is
the Second Circuit's lack of emphasis on the noncitizen's
burden in the relief context. 11 See, e.g., Salem, 647 F.3d at

      11
           Following oral argument, the Immigrant Defense
Project (the "IDP") requested leave to file as amicus curiae a
letter in support of petitioner. We granted that motion. In
that letter, the IDP asserts that the question of whether a
noncitizen is ineligible for relief based upon a prior
conviction is a legal inquiry – rather than factual – as to
which the burden of proof has no relevance. We disagree
with IDPs contention regarding the burden of proof. Courts
cannot arrive at legal conclusions in a context such as this
without considering the underlying facts. Our analysis of a
noncitizen's burden in this context merely assists us in
arriving at a legal conclusion, that is, the determination of
whether an inconclusive record of conviction is sufficient to
satisfy a noncitizens' burden of proving eligibility for




                             18
119 (criticizing Martinez for dismissing the "clear statutory
language" establishing the noncitizen's burden in the relief
context, and rejecting use of the categorical approach in such
a context as well).
       It is clear from the relevant statutory text that the
government bears the burden of establishing removability.
See 8 U.S.C. § 1229a(c)(3)(A). Once the government has met
its burden, the noncitizen then bears the burden of
establishing his eligibility for discretionary cancellation of
removal. See 8 U.S.C. § 1229a(c)(4)(A)(i). To relieve either
party of their burden would "effectively nullif[y] the
statutorily prescribed burden of proof." See Garcia, 584 F.3d
at 1290. The Second Circuit's holding does just that. For that
reason, we reject the holding of the Second Circuit, and align
our case law with that of the Fourth, Ninth, Seventh, and
Tenth Circuits. We now hold that an inconclusive record of




discretionary relief.




                             19
conviction does not satisfy a noncitizen's burden of
demonstrating eligibility for relief from removal.12
       We now turn to the merits. Here, there is no question
that Syblis is removable. Indeed, he conceded the point. The
burden then shifted to Syblis to prove the absence of any
impediment to discretionary relief. To do so, Syblis had to
demonstrate, by a preponderance of the evidence, that the
substance involved in his conviction did not involve a
federally-defined controlled substance. A burden of proof by
a preponderance of the evidence "requires the trier of fact to
believe that the existence of a fact is more probable than its
nonexistence." Concrete Pipe & Prods. of Cal., Inc. v.
Constr. Laborers Pension Trust for S. Cal., 508 U.S. 602, 622
(1993) (internal quotation marks and citation omitted).
Accordingly, the burden establishes "which party loses if the

      12
          Syblis argues that Thomas v. Attorney General, 625
F.3d 134 (3d Cir. 2010), counsels in favor of a different
result. See id. at 147 (because the record was silent as to
whether the noncitizen sold or exchanged marijuana, court
could not definitively conclude that his conviction for
criminal sale of marijuana constituted drug trafficking crime
that qualified as aggravated felony). He asserts that Thomas
stands for the proposition that when a record of conviction
does not establish that a particular element of a crime was
necessarily found by the convicting court, the alien meets his
burden of proving that the provision precluding relief from
removal does not apply. We reject this argument and
Thomas's application to the instant context. In Thomas, our
inquiry required resort to the categorical approach, which we
have expressly rejected here. That opinion also lacks any
discussion of a noncitizen's burden of proving eligibility for
discretionary relief.




                             20
evidence is closely balanced." Schaffer ex rel. Schaffer v.
Weast, 546 U.S. 49, 56 (2005). Here, Syblis has only
demonstrated that the record is inconclusive – that his
conviction for paraphernalia possession may or may not be
related to a federally controlled substance.             This
demonstration shows only that "the evidence is closely
balanced" and fails to show "that the existence of a fact is
more probable than its nonexistence." We conclude that this
is insufficient to meet his burden of proving eligibility for
relief. Syblis is, therefore, not entitled to cancellation of
removal.
                      IV. Conclusion
       For the reasons set forth above, we will deny Syblis's
petition for review.




                             21